In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

********************     *
JAMES REEVES             *
on behalf of B.E.R.,     *                           No. 12-702V
                   Petitioner,
                         *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: October 9, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; DTaP vaccine;
AND HUMAN SERVICES,      *                           seizure.
                         *
             Respondent. *
******************** *

Anne C. Toale, Maglio Christopher and Toale, Sarasota, FL, for Petitioner;
Jennifer Leigh Reynaud, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On October 9, 2015, the parties filed a joint stipulation concerning the
petition for compensation filed by James Reeves, on behalf of B.E.R., on October
17, 2012. In his petition, petitioner alleged that the diphtheria-tetanus-acellur
pertussis (“DTaP”) vaccine, which is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. §100.3(a), and which B.E.R. received on or about April 5,
2012, caused her to seizures. Petitioner further alleges that B.E.R. suffered the
residual effects of this injury for more than six months. Petitioner represents that
there has been no prior award or settlement of a civil action for damages on
B.E.R.’s behalf as a result of her condition.

      Respondent denies that the DTaP vaccine caused B.E.R. to suffer seizures or
any other injury.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum payment of $66,864.94, which amount represents
          reimbursement of a lien for services rendered on behalf of B.E.R., in
          the form of a check payable jointly to petitioner and

                                    Treasurer of the State of Ohio
                                       Ohio Tort Recover Unit
                                   350 Worthington Road, Suite G
                                       Westerville, OH 43082
                                     ATTN: Jeanny Blackledge
                                       Case Number: 966733

           Petitioner agrees to endorse this payment to the Treasurer of the
           State of Ohio.

           This amount represents compensation for all damages that would be
           available under 42 U.S.C. § 300aa-15(a), except as set forth in
           paragraph b.

       b. An amount sufficient to purchase the annuity contract described in
          paragraph 10 of the stipulation paid to the life insurance company
          from which the annuity will be purchased.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 12-702V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.


       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
IT IS SO ORDERED.

                        s/Christian J. Moran
                        Christian J. Moran
                        Special Master




                    3